Citation Nr: 0513915	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for jungle rot of the 
left hand.  

2.  Entitlement to service connection for residuals of a left 
hand injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from May 1945 to May 1947.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Board remanded these claims to the RO 
for additional action in November 2003.  The veteran resides 
within the jurisdiction of the Indianapolis, Indiana, RO.

In a VA Form 21-4138 (Statement in Support of Claim) received 
in August 2004, the veteran raises a claim of entitlement to 
service connection for a left eye disorder allegedly caused 
by an in-service shell fragment wound.  This matter is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for residuals 
of a left hand injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim of entitlement to service connection 
for jungle rot of the left hand. 

2.  The veteran does not currently have residuals of jungle 
rot of the left hand.  


CONCLUSION OF LAW

Jungle rot of the left hand was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this particular claim 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice in July 
2001, before initially denying the veteran's claim for 
service connection for jungle rot of the left hand in a 
rating decision dated April 2002.  The timing of such notice 
thus reflects compliance with the express requirements of the 
law as found by the Court in Pelegrini II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of his appeal also reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

In the July 2001 letter, the RO acknowledged the veteran's 
claim, explained to him the evidence needed to substantiate 
that claim, notified him of VA's duty to assist, and 
indicated that it was developing his claim pursuant to that 
duty.  The RO noted that it would endeavor to help the 
veteran get evidence necessary to support his claim, 
including private medical records, provided the veteran 
identified the sources and dates of those records.  The RO 
advised the veteran to furnish VA all evidence and 
information he had pertaining to his claim, including service 
medical records, VA and private treatment records, lay 
statements, and medical opinions.  The RO indicated that if 
the veteran wished VA to obtain medical reports on his 
behalf, he should sign the enclosed forms authorizing their 
release.

Moreover, in a rating decision dated April 2002, a statement 
of the case issued in November 2002, a remand issued in 
November 2003, a letter sent in March 2004, and a 
supplemental statement of the case issued in March 2005, VA, 
via the RO and the Board, provided the veteran some of the 
same information furnished in the July 2001 notice, explained 
the reasons for which his claim was denied, the evidence it 
had requested in support of that claim, the evidence it had 
considered in denying that claim, and the evidence still 
needed to substantiate that claim, and furnished the veteran 
the provisions governing VA's duties to notify and assist.  

As well, the RO informed the veteran that it had attempted to 
obtain his service medical and personnel records, but had 
learned that those records had likely been destroyed in a 
fire that occurred at the Records Management Center, a 
military records storage facility.  See Dixon v. Derwinski, 3 
Vet. App. 261 (1992) (holding that, where a veteran's service 
medical records have been destroyed or lost, the Board is 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support his claim).  The 
RO asked the veteran to assist in reconstructing his service 
data by submitting copies of his service records, additional 
information regarding his service, and/or alternative types 
of evidence to support his claim.  

The Board acknowledges that, when discussing alternative 
types of evidence, the RO did not specifically advise the 
veteran to submit lay statements of individuals who served in 
his unit for the purpose of confirming that he had jungle rot 
in service.  Rather, the RO suggested obtaining such 
statements for the purpose of showing that the veteran's 
condition had worsened.  The RO's action in this regard does 
not prejudice the veteran because, as explained below, unlike 
the claim that is the subject of the remand, medical evidence 
shows no current disability in this case.  Any statement 
regarding in-service jungle rot made by an individual who 
served with the veteran would not, therefore, change the fact 
that the veteran does not currently have residuals of that 
condition.  Bernard v. Brown, 4 Vet. App. at 392-94. 

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim of 
entitlement to service connection for jungle rot of the left 
hand.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  The RO 
specifically endeavored to secure and associate with the 
claims file all evidence the veteran identified as being 
pertinent to this particular claim, including service medical 
records and VA and private treatment records.  

In its November 2003 remand, the Board directed the RO to 
obtain records of the veteran's treatment by Dr. J.W.  
However, while the claim was in remand status, the veteran 
submitted a statement indicating that that physician was 
deceased and that no such records were available.  

The RO also endeavored to reconstruct the veteran's service 
file, but despite multiple requests, the veteran did not 
provide sufficient information for the RO to do so.  As 
instructed, the veteran filled out a NA Form 13055 (Request 
for Information Needed to Reconstruct Medical Data) and NA 
Form 13075 (Questionnaire About Military Service) but they 
did not include the names and locations of the facilities 
where he allegedly received in-service left hand treatment.  

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this case, 
because the information the veteran provided remained 
incomplete after multiple requests, the RO could not conduct 
a thorough search.  

The RO did, however, conduct thorough medical inquiry in 
support of the veteran's claim.  Specifically, it afforded 
the veteran a VA examination of his left hand, including the 
skin, during which an examiner discussed the presence and 
etiology of all left hand symptomatology.    

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran, the Board deems the record ready for appellate 
review.   

II.  Analysis of Claim

In written statements submitted during the course of this 
appeal, the veteran's representative, on the veteran's 
behalf, alleges that the veteran should be service connected 
for jungle rot as that condition manifested in service in 
1947.  He requests that the Board afford the veteran the 
benefit of the doubt in resolution of his claim. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the veteran had active service from May 1945 to 
May 1947.  According to his written statements, in 1947, he 
received treatment for jungle rot.  As previously indicated, 
his service medical records are unavailable to confirm this 
assertion.  However, the Board finds no indication in the 
claims file that the veteran lacks credibility.  For the sake 
of further argument, the Board thus accepts the veteran's 
assertion in this regard.  
   
According to post-service medical records, which are scant, 
the veteran has not received treatment for jungle rot since 
his discharge from service.  In a VA Form 21-526 (Veteran's 
Application for Compensation and/or Pension) received in June 
2001, the veteran noted post-service treatment for another 
medical condition, but noted no such treatment for jungle 
rot.

In August 2001, he underwent a VA hand, thumb and fingers 
examination and a VA skin diseases examination.  During these 
examinations, he reported that he injured his left hand in 
service, while reloading his gun.  He also reported that, 
since his injury, he had been having, in part, blisters on 
his left hand and fingers, which necessitated medication.  
The veteran did not mention to the examiner that he had 
jungle rot in service.

The examiner noted no skin changes other than a subcutaneous 
hard spot, which he attributed to degenerative joint disease 
of the left hand during the hand, thumb and fingers 
examination.  The examiner diagnosed periodic blisters of the 
left hand after injury and no significant skin changes 
noticed on examination.  This diagnosis does not represent 
competent evidence that the veteran currently has residuals 
of jungle rot.  

First, the examiner attributed periodic blisters to an in-
service injury based solely on the veteran's comments that he 
intermittently suffers outbreaks of such blisters.  As the 
latter part of the diagnosis indicates, such blisters were 
not evident on the date of the examination.  The former part 
of the diagnosis is thus insufficient to establish a current 
disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional).  Second, even assuming such were 
not the case, the diagnosis does not establish that the 
veteran currently has residuals of jungle rot.  Instead, it 
establishes that the veteran experiences symptoms of an in-
service training injury, which have not been attributed to a 
particular disorder.   

To prevail in this particular claim, the veteran must submit 
competent evidence establishing the existence of a present 
disability resulting from in-service jungle rot.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. 
West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
veteran has submitted no such evidence, other than his own 
assertions.  These assertions, alone, are insufficient to 
diagnose a current disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

In light of the foregoing, the Board finds that the veteran 
does not currently have residuals of in-service jungle rot of 
the left hand.  Based on that finding, the Board concludes 
that residuals of jungle rot of the left hand were not 
incurred in or aggravated by service.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of his 
claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied. 


ORDER

Service connection for jungle rot of the left hand is denied.


REMAND

The veteran also contends that he should be service connected 
for residuals of a left hand injury sustained in service, in 
1947.  Additional action is necessary before the Board can 
decide this claim.  

As previously indicated, on November 9, 2000, the VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  The VCAA and its 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of the information 
and medical or lay evidence necessary to substantiate a 
claim.  In its November 2003 remand, the Board indicated that 
VA had not yet satisfied its duty to notify and, as part of 
that duty, instructed the RO to advise the veteran and his 
representative that, given that the veteran's service medical 
records were destroyed, he may submit alternative forms of 
evidence to support his assertion of an in-service injury.  

As the Board noted above, in May 2004, the RO sent the 
veteran a letter discussing alternative types of evidence.  
However, the RO did not specifically advise the veteran to 
submit lay statements of individuals who served in his unit 
for the purpose of confirming that he injured his left hand 
in service.  Rather, the RO suggested obtaining such 
statements for the purpose of showing that the veteran's 
condition had worsened.  The RO's action in this regard 
prejudices the veteran because, unlike the claim that was 
denied above, medical evidence of record includes a VA 
examiner's opinion diagnosing degenerative joint disease of 
the left hand and linking that disease to a left hand injury 
that reportedly occurred in service.  In light of this 
opinion, it is crucial for the veteran to submit evidence 
corroborating his assertion of an in-service left hand 
injury.  On remand, the RO should send the veteran another 
letter advising him of the need to submit such evidence, 
including, if available, written statements from veterans who 
served in the veteran's unit and who have knowledge of his 
left hand injury.  

As well, and because the Board is remanding this claim for 
another purpose, the RO, in its letter, should acknowledge 
receipt of the veteran's NA Forms 13055 and 13075.  The RO 
should explain to the veteran that because those forms did 
not include the names and locations (city and country) of the 
facilities where he received in-service treatment for his 
left hand injury and the dates of that treatment, a 
meaningful search of records of that treatment could not be 
conducted.  The RO should again advise the veteran of the 
importance of furnishing more detailed information to 
substantiate his claim.    


This case is REMANDED for the following action:

1.  The RO should notify the veteran in 
writing of the following: 
	
a) that given medical evidence of 
record linking his degenerative joint 
disease of the left hand to a left hand 
injury that reportedly occurred in 
service, it is crucial for him to submit 
evidence corroborating his assertion that 
the injury occurred; 

b) that such evidence may include 
written statements from servicemen who 
served with the veteran and who have 
knowledge of the injury; 

	c) that because his NA Forms 13055 
and 13075 did not include the names and 
locations (city and country) of the 
facilities where he received in-service 
treatment for his left hand injury and 
the dates of that treatment, a meaningful 
search of records of that treatment could 
not be conducted; and

d) that more detailed information is 
necessary to begin the search. 

2.  The RO should then provide the 
veteran with notice required by the VCAA.  
Such notice should include informing the 
veteran and his representative of the 
evidence needed to support his claim, 
indicating whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file, and advising the 
veteran to submit all evidence in his 
possession that pertains to that claim.  
The RO should afford the veteran and his 
representative an opportunity to respond 
to this notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the veteran in 
obtaining all identified evidence.

3.  Once all development is completed, the 
RO should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).The law requires that this claim be afforded the 
RO's expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).


	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


